872 F.2d 963
Jarris R. HAMMONS, Plaintiff-Appellant,v.INTERNATIONAL PLAYTEX, INC., a corporation, Defendant-Appellee.
No. 88-1218.
United States Court of Appeals,Tenth Circuit.
April 25, 1989.

Before McKAY, MOORE, and BRORBY, Circuit Judges.

ORDER

1
The court on its own motion vacates the order entered in this case on April 12, 1989 and recalls the mandate.


2
On the parties' stipulated dismissal of this action, the judgment of the United States District Court for the District of Wyoming in Hammons v. International Playtex, Inc., 676 F.Supp. 1114 (D.Wyo.1988), is VACATED, and the cause is REMANDED to the district court with instructions to dismiss the action.  See Great Western Sugar Co. v. Nelson, 442 U.S. 92, 93, 99 S.Ct. 2149, 2149, 60 L.Ed.2d 735 (1979).


3
The mandate is reissued forthwith.